Citation Nr: 1242912	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of stress fracture of the bilateral ankles.

2.  Entitlement to service connection for residuals of stress fracture of the bilateral heels.

3.  Entitlement to service connection for residuals of stress fracture of the bilateral shins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from January 1982 until March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, the RO denied service connection for stress fracture of the bilateral ankle, stress fracture of the bilateral heel, stress fracture of the bilateral shin, and a stress fracture of the left shoulder.  In his May 2007 notice of disagreement, the Veteran limited his disagreement to the first three issues.  Therefore, the issue of entitlement to service connection for a stress fracture of the left shoulder is not properly before the Board.  This matter is currently under the jurisdiction of the RO in Chicago, Illinois.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his August 2007 substantive appeal (VA Form 9).  As such, he was scheduled for a hearing at the Waco RO in July 2010 and was notified via a June 2010 letter that was returned as undeliverable.  Documentation in the claims file reflects that the Veteran had moved to Illinois.  Therefore, he was again scheduled for a hearing at the Chicago RO in April 2012 and was notified of such in a March 2012 letter.  However, he failed to report for his scheduled hearing.  Therefore, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In his statements of record, the Veteran contends that he had stress fractures to the bilateral ankles, heels, and shins in service and that he continues to have problems with those areas.  Therefore, he alleges that service connection is warranted for such disorders. 

The Board initially finds that a remand is necessary in order to provide notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  Although the RO attempted to provide proper VCAA notice to the Veteran (to his home addresses in Texas and Illinois) in 2006, those letters were returned to VA as undeliverable.  The record is unclear as to whether the Veteran received notice, especially as none of the notices were provided to the Veteran's address while incarcerated by the Texas Department of Criminal Justice (TDCJ) from March 2006 to March 2010.  Therefore, The Veteran should be provided notice of the evidence and information necessary to substantiate his claim consistent with the VCAA and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his claimed bilateral ankle, heel, and shin disorders.  In this regard, while records dated in June 1980 reveal that the Veteran injured his left leg in an automobile accident prior to service, his service treatment records reflect that, in April 1982, he was treated for a clinical stress fracture of the left medial tibial plateau and plantar fasciitis/calluses and, in September 1982, he was treated for stress fracture of the heels.  Additionally, he has alleged continuing symptoms related to his bilateral ankles, heels, and shins.  Therefore, an examination is necessary so as to determine the nature of the Veteran's ankle, heel, and shin complaints and whether such are related to his military service, to include his in-service complaints and treatment.  

The Board notes that the RO attempted to schedule the Veteran for a VA examination while he was incarcerated by the TDCJ.  In the May 2009 supplemental statement of the case, the RO noted that the Veteran failed to report for an April 2009 VA examination scheduled with the North Texas Health Care System, VA Medical Center, in Dallas, Texas.  However, in an April 2009 statement, the Veteran's spouse reported that the Veteran had been incarcerated since March 31, 2006 and would not be paroled until March 3, 2010.  In a May 2010 VA Form 21-0820, a VA employee noted that the Veteran was paroled at that time.  Given that the Veteran was unable to attend the scheduled VA examination due to incarceration, the Board finds that he should be scheduled for a new VA examination now that he is no longer incarcerated and able to attend such an examination.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral ankles, heels, and shins since service. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided notice of the evidence and information necessary to substantiate his claim consistent with the VCAA and Dingess/Hartman, supra.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral ankles, heels, and shins since service. After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e) . 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed bilateral ankle, heel, and shin disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of the bilateral ankle, heel, and shin disorders.

Based on a review of the record, to include the Veteran's pre-service private treatment records that reflect a left leg injury, service treatment records, and lay statements, did any of the Veteran's currently diagnosed ankle, heel, or shin disorder clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that such pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's pre-existing disorder during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that any currently diagnosed disorder of the bilateral ankles, heels, and/or shins is casually related to any incident of service, to include the Veteran's complaints noted in April 1982 and September 1982?

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

